


110 HR 5242 IH: To amend the Internal Revenue Code of 1986 to make

U.S. House of Representatives
2008-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5242
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2008
			Mr. Young of Florida
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the deduction of State and local general sales
		  taxes.
	
	
		1.Deduction of state and local
			 general sales taxes made permanent
			(a)In
			 generalParagraph 5 of
			 section 164(b) of the Internal Revenue Code of 1986 (relating to general sales
			 taxes) is amended by striking subparagraph (I).
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2007.
			
